United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Union, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-383
Issued: November 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant, through her attorney, filed a timely appeal of the
October 27, 2010 schedule award decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this schedule award
case.
ISSUE
The issue is whether appellant has more than eight percent impairment of each upper
extremity, for which she received schedule awards.
On appeal, counsel contends that OWCP erred in applying the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) rather than the fifth edition. He stated that the fifth edition was in effect at the time

1

5 U.S.C. § 8101 et seq.

appellant filed her schedule award claim. Counsel claimed that appellant’s schedule award under
the sixth edition was less than what she would receive under the fifth edition.
FACTUAL HISTORY
On December 23, 2003 appellant, then a 55-year-old distribution clerk, filed an
occupational disease claim alleging that her bilateral carpal tunnel syndrome was caused by
repetitive work duties she performed for 22 years at the employing establishment.2 She
underwent right carpal tunnel release in February 2004, left carpal tunnel release in March 2004
and revision left carpal tunnel release and decompression of the distal ulnar nerve on
March 25, 2005. OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. In a
September 15, 2006 decision and September 27, 2007 letter, it accepted that she sustained a
recurrence of disability on June 15, 2004 and January 31, 2005, respectively, due to her accepted
injury.
On December 5, 2007 appellant filed a claim for a schedule award. In a September 19,
2007 medical report, Dr. David Weiss, an attending osteopath, found that appellant had reached
maximum medical improvement. He determined that she had 45 percent impairment of each
upper extremity based on the fifth edition of the A.M.A., Guides.
On March 28, 2008 Dr. Arnold T. Berman, an OWCP medical adviser, reviewed
appellant’s medical records, including Dr. Weiss’ September 19, 2007 findings.
He
recommended that appellant’s claim be accepted for left ulnar nerve compression of the wrist
based on her left carpal tunnel revision with decompression. Dr. Berman found that she reached
maximum medical improvement on September 19, 2007. He determined that appellant had 23
percent impairment of the right upper extremity and 27 percent impairment of the left upper
extremity based on the fifth edition of the A.M.A., Guides.
On May 12, 2008 OWCP accepted appellant’s claim for a lesion of the left wrist ulnar
nerve.
On July 30, 2008 OWCP determined that there was a conflict in the medical opinion
evidence between Dr. Weiss and Dr. Berman regarding the extent of appellant’s permanent
impairment. By letter dated July 31, 2008, it referred appellant, together with the medical record
and a statement of accepted facts, to Dr. Marc W. Urquhart, a Board-certified orthopedic
surgeon, for an impartial medical examination.
In an August 25, 2008 report, Dr. Urquhart reviewed a history of the accepted
employment injuries and appellant’s medical treatment, family and social background. He listed
his findings on physical examination and diagnosed repetitive and cumulative traumatic right and
left carpal tunnel syndrome, recurrent left carpal tunnel syndrome and left ulnar nerve
compression neuropathy at the wrist. Dr. Urquhart advised that appellant was status post the
February 2004 right carpal tunnel release, March 2004 left carpal tunnel release and March 25,
2

In a prior claim filed under OWCP File No. xxxxxx456, the Board, in a March 23, 2009 decision, affirmed
OWCP decisions dated August 14, 2007 and April 24, 2008, finding that appellant did not sustain bilateral shoulder
and neck injuries while in the performance of duty. Docket No. 08-2003 (issued March 23, 2009).

2

2005 revision left carpal tunnel release and decompression of the distal ulnar nerve. He
concluded that she had reached maximum medical improvement and was permanently disabled
from performing repetitive activities with her bilateral upper extremities.
On November 7, 2008 OWCP requested that Dr. Urquhart provide whether appellant
sustained any permanent impairment. In a March 10, 2009 report, he stated that appellant had 23
percent impairment of the right upper extremity and 28 percent impairment of the left upper
extremity based on the fifth edition of the A.M.A., Guides.
On April 29, 2009 Dr. Henry J. Magliato, an OWCP medical adviser, reviewed
appellant’s medical record and agreed with Dr. Urquhart’s March 10, 2009 finding that appellant
had 23 percent impairment of the right upper extremity and 28 percent impairment of the left
upper extremity based on the fifth edition of the A.M.A., Guides.
On August 6 and December 30, 2009 and March 16, 2010 OWCP advised Dr. Urquhart
that effective May 1, 2009 all permanent impairment determinations must be made in accordance
with the sixth edition of the A.M.A., Guides.3 It requested that he submit a medical report that
included a finding that appellant had attained maximum medical improvement, and provide a
detailed description of the impairment and a schedule award rating according to this edition.
Dr. Urquhart did not respond.
In an April 21, 2010 letter, appellant contended that her schedule award claim should be
adjudicated under the fifth rather than the sixth edition of the A.M.A., Guides.
On June 24, 2010 OWCP referred appellant, together with the medical record, to
Dr. Jerome D. Rosman, a Board-certified orthopedic surgeon, for an impartial medical
examination. In a July 15, 2010 report, Dr. Rosman reviewed a history of the employment
injuries and appellant’s medical treatment and employment background. He also reviewed the
medical record. Appellant’s current complaints included pain in her hands and shoulders, and
numbness in her arms and hands. She had difficulty lifting and moving her arms, shoulders and
hands. Appellant did not experience any blurred or double vision. She denied nausea, vomiting,
dizziness, fainting and nervousness. Appellant’s condition was somewhat better when she was at
rest and unchanged when she was moving her arms, wrists, hands and fingers. On physical
examination, Dr. Rosman reported normal range of motion of the right and left shoulder, elbow,
wrist and fingers. He also reported normal motor strength and equal deep tendon reflexes in the
upper extremities. Dr. Rosman found decreased sensation to light touch of the thumb, index and
middle fingers on both hands. He diagnosed bilateral carpal tunnel syndrome for which
appellant was status post surgery. Dr. Rosman also diagnosed left ulnar nerve lesion at the wrist
level due to the accepted employment injuries. He advised that appellant reached maximum
medical improvement in 2005, six months after her third surgical procedure.
Dr. Rosman then applied the standards of the sixth edition of the A.M.A., Guides to his
findings, including Table 15-23 (Entrapment/Compression Neuropathy Impairment) on page
449. With respect to the right arm, he assessed a grade 4 modifier for test findings. Dr. Rosman
3

On March 15, 2009 the Director issued FECA Bulletin No. 09-03 advising that the sixth edition of the A.M.A.,
Guides would be made applicable to rating impairment effective May 1, 2009.

3

assessed a grade 3 modifier for history findings. For physical examination findings, he assessed
a grade 2 modifier. The values of the grade modifiers averaged three. With respect to the left
arm, Dr. Rosman stated that for test findings appellant had a grade 3 modifier; that for history
she had a grade 3 modifier; and that for physical findings she had a grade 2 modifier. The values
of the grade modifiers averaged 2.7 which rounded up to 3. Dr. Rosman found that the grade
modifiers for the left ulnar nerve lesion were zero. He stated that appellant had a QuickDASH
score of 77 for each arm which represented a grade modifier of three. Dr. Rosman concluded
that appellant had eight percent impairment of each upper extremity.
On September 2, 2010 Dr. Henry J. Magliato, an OWCP medical adviser, reviewed
appellant’s medical records, including Dr. Rosman’s July 15, 2010 findings. He advised that
appellant had reached maximum medical improvement on September 19, 2007. Dr. Magliato
stated that Dr. Rosman provided eight percent impairment for each upper extremity. He
concluded that these impairment ratings, derived under the sixth edition of the A.M.A., Guides,
were acceptable. Dr. Magliato explained that, using Table 15-23, p. 449, the average totals for
the left upper extremity was three, resulting in a final rating category of grade modifier three.
The default value was 8(c). The QuickDASH score was 77, resulting in a grade modifier
functional scale of 3. Dr. Magliato noted that since this was the same as grade modifier 3, the
default value remained at eight percent for the left upper extremity. Additionally, all modifiers
for the ulnar nerve lesion for the left upper extremity were zero, resulting in a class 0 and a
default value of 0. For the right upper extremity, Dr. Magliato stated that Dr. Rosman again used
Table 15-23, p. 449. The average of the grade modifiers was three resulting in a grade modifier
of three and a default value of eight percent. Since the functional scale was three, the default
value remained at eight percent for the right upper extremity.
In an October 27, 2010 decision, OWCP granted appellant a schedule award for eight
percent impairment of each upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.6 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 Effective May 1, 2009,

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Ausbon N. Johnson, 50 ECAB 304 (1999).

7

Supra note 4.

4

OWCP adopted the sixth edition of the A.M.A., Guides8 as the appropriate edition for all awards
issued after that date.9
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.10 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.11
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”12 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.13
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome and a lesion of the
left wrist ulnar nerve. She underwent right carpal tunnel release in February 2004, left carpal
tunnel release in March 2004 and revision left carpal tunnel release and decompression of the
distal ulnar nerve on March 25, 2005. Due to a conflict between appellant’s physician,
Dr. Weiss, who found that appellant had 45 percent impairment of each upper extremity, and
Dr. Berman, an OWCP medical adviser, who found that appellant had 23 percent impairment of
the right upper extremity and 27 percent impairment of the left upper extremity, OWCP referred
appellant to Dr. Urquhart, as the impartial medical specialist to resolve the conflict in medical
opinion.
In an August 25, 2008 report, Dr. Urquhart found that appellant had bilateral carpal
tunnel syndrome and left ulnar nerve compression for which she was status post several
surgeries. He further that she had reached maximum medical improvement and was permanently
disabled from performing repetitive activities with her bilateral upper extremities. In a
March 10, 2009 report, Dr. Urquhart advised that appellant had 23 percent impairment of the
right upper extremity and 28 percent impairment of the left upper extremity based on the fifth
8

A.M.A., Guides (6th ed. 2009).

9

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
10

See A.M.A., Guides 449, Table 15-23.

11

Id. at 448-50.

12

5 U.S.C. § 8123(a).

13

William C. Bush, 40 ECAB 1064, 1975 (1989).

5

edition of the A.M.A., Guides.
Dr. Urquhart’s findings.

Dr. Magliato, an OWCP medical adviser, agreed with

OWCP correctly requested that Dr. Urquhart provide an impairment rating under the
standards of the sixth edition of the A.M.A., Guides.14 Dr. Urquhart did not respond. Board
precedent and OWCP’s procedure manual provides that, if the selected impartial medical
examiner failed to provide an adequate clear response after a specific request for clarification,
OWCP may then seek a second impartial medical examiners opinion.15
Accordingly, OWCP properly referred appellant to Dr. Rosman, as an impartial medical
specialist, to determine the extent of her permanent impairment for schedule award purposes.
Dr. Rosman based his report on a proper factual background and provided physical findings in
support of his determination that appellant had eight percent impairment of each upper extremity.
In his July 15, 2010 report, Dr. Rosman discussed appellant’s medical history, including
pain in her hands, shoulders, arms and hands and essentially normal findings on examination.
He reviewed her medical records, including diagnostic testing of the right and left shoulders.
Dr. Rosman found that the date of maximum medical improvement was in September 2005, six
months after her March 25, 2005 revision left carpal tunnel release and decompression of the
distal ulnar nerve.
He evaluated appellant’s arm impairment under Table 15-23
(Entrapment/Compression Neuropathy Impairment) on page 449. For the right arm appellant fell
under grade modifier 4 for test findings (almost dead nerve), grade modifier 3 for history
(constant symptoms) and grade modifier 2 for physical findings (decreased sensation).
Dr. Rosman averaged these grade modifier values to 3 which meant that appellant fell under
grade modifier 3. The default value under grade modifier 3 is eight percent. For the left arm,
Dr. Rosman stated that appellant fell under a grade modifier 3 for test findings (axon loss), grade
modifier 3 for history (constant symptoms) and grade modifier 2 for physical findings (decreased
sensation). These grade modifiers were averaged to 2.7 and rounded up to 3 which meant that
overall appellant fell under a grade modifier 3 with a default rating value of eight percent.
Dr. Rosman stated that the grade modifiers for the left ulnar nerve lesion were zero. He
indicated that appellant’s functional scale for both arms fell under grade modifier 3 (severe) and
therefore there was no change from the default value of eight percent in each arm. Dr. Rosman
properly concluded that she had eight percent permanent impairment of her right arm and eight
percent permanent impairment of her left arm. Dr. Magliato, an OWCP medical adviser, agreed
with Dr. Rosman’s findings and conclusions and the Board finds that these impairment ratings
comport with the A.M.A., Guides.
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper

14

OWCP’s decision regarding impairment was not issued until after May 1, 2009 and, therefore, its use of the
sixth edition of the A.M.A., Guides was appropriate. See supra note 8.
15

James P. Roberts, 31 ECAB 1010 (1980); Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical
Examinations, Chapter 3.500.6.b (May 2003).

6

factual background, must be given special weight.16 The Board finds that Dr. Rosman, the
impartial medical examiner, properly applied the A.M.A., Guides to appellant’s findings on
physical examination and diagnostic testing. His report was sufficiently detailed and well
reasoned to resolve the conflict of medical opinion evidence and establish appellant’s permanent
impairment for schedule award purposes. The Board finds that Dr. Rosman’s report is entitled to
the special weight of the medical evidence, afforded an impartial medical examiner, with regard
to appellant’s employment-related permanent impairment.
The record does not contain any medical evidence that establishes greater impairment in
accordance with the sixth edition of the A.M.A., Guides. The Board finds that appellant has not
established more than eight percent impairment of each upper extremity.
On appeal, counsel contends that OWCP abused its discretion by issuing a decision under
the sixth edition of the A.M.A., Guides rather than the fifth edition. He stated that appellant
would have received a greater schedule award under the fifth edition.
As noted, OWCP issued FECA Bulletin No. 09-03 on March 15, 2009 directing claims
examiners and other reviewing personnel to apply the sixth edition of the A.M.A., Guides as of
May 1, 2009. The FECA Bulletin directed that correspondence with treating physicians,
consultants and second opinion specialists should reflect use of the new edition for decisions
issued on or after May 1, 2009. In this case, OWCP, on three occasions from August 6 through
March 16, 2010, properly advised Dr. Urquhart, the first impartial medical examiner, that
effective May 1, 2009 all permanent impairment determinations must be made in accordance
with the sixth edition and requested a new impairment rating corresponding to this edition.
The Board has recognized that the method used in rating impairment for purposes of a
schedule award is a matter, which rests in the sound discretion of the Director. In Harry D.
Butler,17 the Board addressed OWCP’s use of the A.M.A., Guides to evaluate impairment since
the first edition single volume published in 1971. The Director has since adopted subsequent
editions of the A.M.A., Guides and has stated the date specific when use of each edition should
be made applicable to claims under FECA. Counsel has not established that the Director abused
the discretion delegated to him under section 8107 and the implementing federal regulations to
make the sixth edition of the A.M.A., Guides applicable to all claimants as of May 1, 2009. The
fact that the sixth edition revises the evaluation methods used in previous editions does not
establish an abuse of discretion. As noted in FECA Bulletin No. 09-03, the American Medical
Association periodically revises the A.M.A., Guides to incorporate current scientific clinical
knowledge and judgment and to establish standardized methodologies for calculating permanent
impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

16

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

17

43 ECAB 859 (1992).

7

CONCLUSION
The Board finds that appellant has failed to establish that she has more than eight percent
impairment of each upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

